DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The present application does not claim for foreign priority. 
The application has a provisional application 62/906,273 filed on 9/26/2019. 

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 3/22/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.


The abstract of the disclosure is objected to because of following informalities:
In lines 2-3, “The method includes: receiving, from a master receiving, from a master node, a conditional reconfiguration” should read “The method includes: receiving, 
Appropriate correction is required.

Claim Objections
Claim 7 is objected to because of the following informalities:
In claim 7, it is suggested to replace “no longer evaluate other execution conditions in all conditional reconfigurations for the PSCell change” (lines 3-4) with “no longer evaluate all execution conditions in other conditional reconfigurations for PSCell change” for consistent with the similar limitation in claim 17 and for clarity according to the disclosure in paragraph [0186].

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 9, 10, 15, 16, 19, and are is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 9, 10, 19, and 20:
Claims 9, 10, 19, and 20 each recites a limitation “the RRC configuration message” in line 1. There is insufficient antecedent basis for the limitation in the claim. It is suggested to replace with “the RRC reconfiguration message” for clarification. For examination purpose only, it is interpreted as such.

Regarding claims 15 and 16:
Claims 15 and 16 each recites a limitation “the reconfiguration” in lines 2-3. There is insufficient antecedent basis for the limitation in the claim. It is suggested to replace with “the conditional reconfiguration” for clarification. For examination purpose only, it is interpreted as such.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 9, 11-14, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (WO 2019/161742 A1, hereinafter Wu).

Regarding claim 1:
Wu teaches a user equipment (UE) (see, Wu: Fig. 9, Terminal Device 900) for a conditional Primary Secondary Cell Group (SCG) Cell (PSCell) change (CPC) procedure (see, Wu: Abstract), the UE comprising: one or more non-transitory computer-readable media (see, Wu: Fig. 9, Memory 909) containing computer-executable instructions embodied therein; and at least one processor (see, Wu: Fig. 9, Processor 910) coupled to the one or more non-transitory computer-readable media, the at least one processor configured to execute the computer-executable instructions to: 
(see, Wu: page 13 of English translation & Fig. 5, Step 504, “The MN sends the condition change SCG information to the UE (this information can be sent by means of the RRC connection reconfiguration message, that is, the air interface configuration information); the content included in the condition change SCG information can be referred to the content included in the condition change SCG information”.  Page 7 of English translation, “the condition change SCG information may include one or more of the following: Identification information of the target cell with one or more condition changes; Configuration information of a target cell with one or more condition changes; One or more conditions corresponding to triggering the change target cell;”); 
evaluate the execution condition (see, Wu: page 13 of English translation & Fig. 5, Step 508, “The UE changes the SCG information according to the received condition, and evaluates and determines whether one or more target cells of the SCG meet the conditions corresponding to the trigger change target cell, and obtains an evaluation result.”); 
apply the configuration of the target PSCell and synchronizing to the target PSCell after determining that the execution condition is satisfied (see, Wu: page 13 of English translation & Fig. 5, Step 509, “The UE triggers a process of changing an SCG target cell according to the obtained evaluation result. Wherein, the process can be one or more of the following: When the condition change SCG information includes one or more configuration information of the target cell whose condition is changed, the configuration is performed according to the configuration information of the SCG target cell that satisfies the condition corresponding to the trigger change target cell; Performing downlink synchronization with the SCG target cell that satisfies the condition corresponding to the target cell that triggered the change; A random access procedure (such as step 510 in FIG. 5) is initiated in the SCG target cell that satisfies the condition that triggers the change of the target cell.”); and 
transmit, to the master node, a response message after determining that the conditional reconfiguration is applied (see, Wu: page 13 of English translation & Fig. 5, Step 5091, “after obtaining the evaluation result, the UE sends a notification message to the MN through the MCG, where the notification message is used to notify the MN that the UE meets the SCG related information of the condition change; the content included in the change SCG related information.”).

Regarding claim 2:
As discussed above, Wu teaches all limitations in claim 1.
	Wu further teaches wherein both the source PSCell and the target PSCell belong to a secondary node (see, Wu: page 13 of English translation & Fig. 5, Steps 501-503 and Steps 506-507 wherein the source SN (e.g., source PSCell) and the target SN (e.g., target PSCell) both belong to a secondary node (SN)).

Regarding claim 3: 
As discussed above, Wu teaches all limitations in claim 2.
	Wu further teaches wherein the configuration of the target PSCell and the execution condition are generated by the secondary node (see, Wu: page 13 of English translation & Fig. 5, Step 501, “The source SN sends the condition change SCG request information to the MN”. Step 502, “The MN sends a conditional addition SCG request message to the target SN. The content included in the SCG request information may be added to the content included in the SCG request information. The number of the target SN may be one or more.” “In the third example, the condition-based SCG maintenance process is triggered by the source SN”, which is a secondary node.).

Regarding claim 4:
As discussed above, Wu teaches all limitations in claim 1.
	Wu further teaches wherein the source PSCell belongs to a source secondary node, the target PSCell belongs to a target secondary node (see, Wu: page 13 of English translation & Fig. 5, source secondary node (SN) (e.g., source PSCell) and the target secondary node (SN) (e.g., target PSCell)), the (see, Wu: page 13 of English translation & Fig. 5, Step 503, “The target SN adds the SCG feedback information to the MN feedback condition”. Page 9 of English translation, “the condition adding SCG feedback information includes one or more of the following: … Agree to add SCG information to the condition … the information that the consent condition adds the SCG includes one or more of the following: Identification information of the target cell added by one or more conditions agreed upon; Configuration information of the target cell added by one or more conditions agreed upon; One or more triggers agreed to add conditions corresponding to the target cell;” wherein the adding SCG feedback information is generated by the target SN.), and the execution condition is generated by the source secondary node (see, Wu: page 13 of English translation & Fig. 5, Step 501, “The source SN sends the condition change SCG request information to the MN”. Page 9 of English translation, “the condition change SCG request information includes one or more of the following: … One or more conditions corresponding to triggering the change target cell” wherein the condition change SCG request information is generated by the source SN.).

Regarding claim 9:
As discussed above, Wu teaches all limitations in claim 1.
	Wu further teaches wherein the RRC configuration message includes an indicator that indicates whether the conditional reconfiguration is for the CPC (see, Wu: page 13 of English translation & Fig. 5, Step 504, “The MN sends the condition change SCG information to the UE (this information can be sent by means of the RRC connection reconfiguration message)”. The condition change SCG information (that is, an indicator that indicates whether the conditional reconfiguration is for the CPC procedure) is included in the RRC connection reconfiguration message.).

Regarding claim 11:
Claim 11 recites the method which corresponds to the features performed by the user equipment (UE) of claim 1, and contains no additional limitations. Therefore, claim 11 is rejected by applying the same rationale used to reject claim 1 above.

Regarding claim 12: 
	Claim 12 is directed towards the method of claim 11 that is further limited to perform the similar features to claim 2. As such, claim 12 is rejected under similar rationale to claim 2.

Regarding claim 13:
	Claim 13 is directed towards the method of claim 12 that is further limited to perform the similar features to claim 3. As such, claim 13 is rejected under similar rationale to claim 3.

Regarding claim 14:
	Claim 14 is directed towards the method of claim 11 that is further limited to perform the similar features to claim 4. As such, claim 14 is rejected under similar rationale to claim 4.

Regarding claim 19:
	Claim 19 is directed towards the method of claim 11 that is further limited to perform the similar features to claim 9. As such, claim 19 is rejected under similar rationale to claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 7, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Ericsson (“Handling of a HO command while UE is monitoring CHO”, 3GPP TSG RAN WG2 #107, R2-1909333, August 26-30, 2019, hereinafter Ericsson).

Regarding claim 5:
As discussed above, Wu teaches all limitations in claim 1.
	Wu does not explicitly teach wherein the UE to: release all conditional reconfigurations for PSCell change stored in the UE after the conditional reconfiguration is applied successfully.
Ericsson teaches wherein the UE to: release all conditional reconfigurations for PSCell change stored in the UE after the conditional reconfiguration is applied successfully (see, Ericsson: Section 2.2., “Proposal 4. Upon successful HO execution, the UE releases the stored RRCReconfiguration(s) for target candidates that are not applied.” “Proposal 5. FFS Upon successful HO execution, the UE releases the stored trigger condition configuration associated to RRCReconfiguration(s) for target candidates that are not applied.”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu to include the teachings of Ericsson in order for the UE to autonomously release CHO configurations upon a successful handover execution for simpler approach because it is most likely a new evaluation needs to be done in the new cell (see, Ericsson: Section 2.2, page 3). 

Regarding claim 7:
As discussed above, Wu teaches all limitations in claim 1.
	Wu does not explicitly teach wherein the UE to: no longer evaluate other execution conditions in all conditional reconfigurations for PSCell change stored in the UE after determining that the conditional reconfiguration is applied.
	In the same field of endeavor, Ericsson teaches wherein the UE to: no longer evaluate other execution conditions in all conditional reconfigurations for PSCell change stored in the UE after determining that the conditional (see, Ericsson: Section 2.2, “Proposal 6. Upon applying a stored RRCReconfiguration of a target candidate in CHO execution, according to existing RRC principles, the UE does not process any subsequent HO commands until the procedure is finished.”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu to include the teachings of Ericsson in order to process the received messages in order of reception by RRC, i.e., the processing of a message is completed before starting the processing of subsequent message (see, Ericsson: Section 2.2, “5.1.2 General requirements”). 

Regarding claim 15:
	Claim 15 is directed towards the method of claim 11 that is further limited to perform the similar features to claim 5. As such, claim 15 is rejected under similar rationale to claim 5.

Regarding claim 17:
	Claim 17 is directed towards the method of claim 11 that is further limited to perform the similar features to claim 7. As such, claim 17 is rejected under similar rationale to claim 7.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of CATT (“Consideration on the UE capability of supporting CHO”, 3GPP TSG RAN WG2 Meeting #107, R2-1908928, August 26-30, 2019, hereinafter CATT).

Regarding claim 6:
As discussed above, Wu teaches all limitations in claim 1.
	Wu does not explicitly teach wherein the UE to transmit, to the master node, a UE capability report indicating that the UE supports the conditional reconfiguration.
In the same field of endeavor, CATT teaches wherein the UE to transmit, to the master node, a UE capability report indicating that the UE supports the conditional reconfiguration (see, CATT: Section 2, “Proposal 1. The UE capability to support conditional handover should be defined and reported to the network.” “Proposal 2. The max cell number that the UE can support in CHO should be added to UE capability.”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu to include the teachings of CATT in order for the network to know the max number of cells that can be configured to the UE taking into account the UE capability (see, CATT: Section 2.2). 

Regarding claim 16:
.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Ericsson (“Signalling aspects of SCG change with minimal interruption”, 3GPP TSG-RAN WG2 #107, R2-1908965, August 26-30, 2019, hereinafter Ericsson2).

Regarding claim 8:
As discussed above, Wu teaches all limitations in claim 1.
	Wu does not explicitly teach wherein the UE does not detach from the master node when applying the conditional reconfiguration.
	In the same field of endeavor, Ericsson2 teaches wherein the UE does not detach from the master node when applying the conditional reconfiguration (see, Ericsson2: Section 2.1, “In the case of the SCG change procedure, to use a DC based solution would thus mean that the UE would be configured with a further 2nd SCG, which then would be switched to become the 1st SCG during the SCG change procedure. During the procedure the UE would thus need to be configured with an MCG and two separate SCGs, i.e. a Multi Connectivity configuration.” As shown in Figure 10.5.2-2: SN change procedure – SN initiated, the UE is connected with the master node when applying the conditional reconfiguration for SN change from the source SN to a target SN and for changing SCG configuration in UE from one SN to another.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu to include the teachings of Ericsson2 in order to use Dual Connectivity (DC) based solution during the handover procedure to decrease the interruption at a handover, wherein the UE will have a dual active connection for some time during the handover procedure (see, Ericsson2: Section 2.1). 

Regarding claim 18:
	Claim 18 is directed towards the method of claim 11 that is further limited to perform the similar features to claim 8. As such, claim 18 is rejected under similar rationale to claim 8.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Chiba et al. (US 2017/0019945 A1, hereinafter Chiba).

Regarding claim 10:
As discussed above, Wu teaches all limitations in claim 1.
	Wu does not explicitly teach wherein the RRC configuration message and the response message are transmitted via a signaling radio bearer 1 (SRB1).
Chiba teaches wherein the RRC configuration message and the response message are transmitted via a signaling radio bearer 1 (SRB1) (see, Chiba: para. [0097], “The source base station may send a reconfiguration message, for example an RRC Connection Reconfiguration, to the UE with data resource bearers (DRB) configurations for the communication. This message may be sent over the established connection, for example the SRB1” and para. [0098], “In response, The UE may send a reconfiguration complete message, for example a RRC Connection Reconfiguration Complete message, to the source base station indicating that it has configured the DRBs and may resume the DRB transmission. It will be appreciated that this message may also be send over the established connection, for example the SRB1 connection.”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu to include the teachings of Chiba in order to transmit and received RRC connection messages over the already established SRB 1 connection (see, Chiba: para. [0097-0098] and para. [0118]). 

Regarding claim 20:
	Claim 20 is directed towards the method of claim 11 that is further limited to perform the similar features to claim 10. As such, claim 20 is rejected under similar rationale to claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI-HAE YEA whose telephone number is (571) 270-3310.  The examiner can normally be reached on MON-FRI, 7am-3pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471